Citation Nr: 0907673	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-17 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to October 
1945. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The issue was remanded by the Board in April 2008 and is now 
ready for disposition.  The appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic low back disorder was not manifest during service; 
chronic spine pathology was not identified until years 
following service; the Veteran's current back disorder is 
unrelated to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for a low back disorder, 
asserting that he injured his back while on active duty.  
Service treatment records reveal that he received treatment 
for his back in February 1944 after falling on an icy trail 
and striking his back and left flank on rocks.  The attending 
physician noted pain upon movement of the lumbodorsal spine 
with some bilateral spasm of the back muscles.  He was 
diagnosed with acute moderate back strain.  

A treatment note dated later that month indicated that the 
Veteran was feeling better and that X-rays of the lumbodorsal 
spine were negative.  A note dated in March 1944 indicated 
that he still complained of lower back pain at night but was 
discharged back to duty that same month.  There is no further 
treatment for spinal symptomatology.  Significantly, his 
October 1945 Report of Medical Examination at separation 
reported no spinal symptomatology, suggesting that the 
February 2004 condition was acute and transitory rather than 
chronic in nature.

Post-service evidence does not reflect chronic low back 
pathology for many years after separation.  Of note, the 
Veteran filed a claim for VA benefits in 1946 but made no 
mention of low back problems.  Similarly, a private treatment 
record dated in September 1946 did not note problems with the 
low back.  An April 1949 VA examination made no mention of 
low back complaints.  

In May 1950, the Veteran filed an Application for Hospital 
Treatment or Domiciliary Care.  He reported a cough with 
potential tuberculosis exposure, weakness, feeling run down, 
back pain, nervous indigestion, and right leg swelling.  The 
physical examination was "entirely normal."  The focus was 
primarily on his respiratory complaints and no diagnosis 
related to the low back was rendered.

The Veteran was hospitalized on multiple occasions throughout 
the 1950s for various gastrointestinal complaints.  No 
history of low back pain was reported on any occasion and his 
physical examinations, other than for his stomach complaints, 
were normal.  In August 1959, he underwent an orthopedic 
consultation for his service-connected shell fragment wounds.  
However, the examiner specifically noted that the Veteran's 
back was "not remarkable with normal range of motion."  
There was no low back diagnosis made at that time.

Private treatment records dated in the 1980s reflect on-going 
treatment for respiratory, cervical spine, and right knee 
complaints; however, no mention was made of any low back 
complaints or pathology.

Although it is not clear when the Veteran was diagnosed with 
a chronic low back disorder, the first suggested history of 
low back symptoms was reported in an August 2001 VA 
outpatient treatment record.  At that time, it was related 
that he continued to have chronic low back pain without 
radiation or bowel or bladder symptoms.  A reference in the 
assessment section was to the effect that "DDD stable."  
Multiple medical records dated from August 2001 to February 
2005 indicate sporadic complaints of low back pain, although 
no diagnosis was rendered.  

Even finding chronic low back pathology as early as 2001, the 
Board emphasizes the multi-year gap between discharge from 
active duty service (1945) and reported symptoms related to a 
low back disorder in approximately 2001 (over 50-years 
later), particularly in light of treatment for a multitude of 
other medical problems in the intervening years.  

The veteran's silence, when otherwise reporting his past 
medical history constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

In addition to the documented post-service treatment records, 
the evidence includes statements from the Veteran asserting 
continuity of symptoms.  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of continued symptomatology since active service is 
inconsistent with the other evidence of record.  Again, while 
he stated that his disorder began in service, the service 
separation examination and multiple post-service treatment 
records were absent of any complaints related to the low 
back.  Moreover, the post-service evidence does not reflect 
treatment related to his claimed disorder for many years 
following active service. 

The Board has weighed the statements as to continuity of 
symptomatology against the absence of documented complaints 
or treatment for many years following active duty discharge 
and finds the Veteran's recollections as to symptoms 
experienced in the distant past, made in connection with 
claims for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the medical evidence does not attribute the 
Veteran's claimed disorder to active duty, despite his 
contentions to the contrary.    

The Veteran was afforded a VA spine examination in July 2008.  
After a thorough examination and review of the Veteran's 
medical history, the examiner diagnosed him with degenerative 
disc disease (DDD) of the lumbar spine.  However, the 
examiner opined that it was less likely than not that the 
Veteran's DDD of the lumbar spine was caused by or a result 
of the military.  

The examiner explained that DDD is typically a result of the 
natural aging process and that over time all people will show 
changes in their discs consistent with a greater or lesser 
degree of degeneration.  Here, since there was no 
documentation of chronic low back pain until August 2001, it 
was less likely that his DDD was related to the trauma 
documented in 1944.

In support of the Veteran's claim, he submitted a one-page 
undated form signed by a physician.  In a fill-in-the-blank 
form, in response to the question of: In my medical opinion, 
the currently existing medical condition is -- the physician 
checked one of three options "at least as likely as not 
related to" (the other two options were "related to" and 
"possibly related to").  He then filled in the line of: 
Present Diagnosis as -- "chronic low back pain."  On the 
line that said: injury, disease or event occurring during 
service (as described by veteran or found in other records 
provided by veteran), the physician filled in -- "a fall on 
2/12/44."  The only other notation by the physician was his 
signature.

However, the Board finds that this bare bones opinion cannot 
support a claim for service connection.  Except for his 
signature, the physician wrote a total of eight words on the 
form.  There was absolutely no basis for the opinion offered, 
no indication of what he had considered in rendering his 
opinion, no evidence that he had ever examined the Veteran, 
and no indication that he had reviewed the claims file.  
Although any single one of these reasons may not be 
sufficient to reject a medical opinion, taken together the 
Board finds the lack of specificity renders the opinion to be 
of little probative value.

In contrast, the VA examiner who conducted the examination 
reviewed the Veteran's claims file before rendering a 
decision.  Moreover, the opinion was supported by sound 
rationale.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches . . . As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators . . .").  Therefore, the Board places more 
probative weight on the VA examiner's opinion.

In the absence of competent, credible evidence of a chronic 
disability in service, lack of continuity of relevant 
symptomatology, and the weight of evidence against a medical 
nexus, service connection is not warranted for a low back 
disorder.

The Board has also considered the Veteran's statements 
regarding a medical nexus between his claim and active duty.  
To that end, competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the latter is a factual determination going to 
the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues. See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

In sum, the Board has carefully weighed the evidence of 
record, the Veteran's statements, the VA and private 
treatment records, in light of the applicable law, and finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply.  As the weight of medical evidence fails to 
support the Veteran's claim for service connection, the Board 
is unable to grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in January 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2008, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained service 
treatment records, VA treatment records, and private 
treatment records.  Further, the Veteran submitted additional 
records and written statements.  Next, a specific VA medical 
opinion pertinent to the issue on appeal was obtained in July 
2008.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


